[1] This is an appeal from a judgment in the plaintiff's favor in an action for damages against the defendant for alleged negligence in the maintenance and operation of a certain ditch across the lands of the plaintiff, causing a seepage of water from said ditch, resulting in the killing of certain cherry trees growing upon the plaintiff's land in the vicinity of the ditch. The cause was tried before the court sitting without a jury. Upon the submission thereof findings of fact and conclusions of law were filed, wherein it was found by the trial court that the seepage of water from the ditch had occurred, as alleged in plaintiff's complaint, through the defendant's negligence, and had resulted in the injuries complained of. From such judgment the defendant has prosecuted this appeal. The sole question presented thereon is as to whether the evidence is sufficient to justify the findings and judgment of the trial court. We have examined the record herein and, without attempting to review in detail the history of the construction *Page 563 
and operation of the defendant's ditch across the lands of plaintiff, or to state at length the causes from which the seepage of water from said ditch into and upon the lands of plaintiff occurred, with the resulting damage complained of, we are satisfied that there was sufficient evidence to sustain the findings and conclusions of the trial court upon both counts of the plaintiff's complaint.
It follows that the judgment must be affirmed and it is so ordered.
Langdon, J., and Shenk, J., concurred.